Citation Nr: 1435737	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a right foot disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to a right foot disorder.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Board remanded the case for further development in June 2011.  That development was completed, and the case was subsequently returned to the Board for appellate review.

In February 2010, the Veteran testified before a Veterans Law Judge at a hearing at the RO.  The Veterans Law Judge that conducted that hearing is no longer employed at the Board.  The Board offered him another hearing, and the Veteran accepted.  In June 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are associated with the claims file.

At the June 2014 hearing, the Veteran provided additional evidence accompanied by a waiver of the RO's initial consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304 (2013).            

The Virtual VA paperless claims processing system contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the claims file, with the exception of the June 2014 hearing transcript.  The Veterans Benefits Management System (VBMS) only contains duplicative documents.



FINDINGS OF FACT

1.  The Veteran has a right foot disorder that tis related to his military service.

2.  The Veteran has been shown to have a back disorder, right hip disorder, and a right knee disorder that are related to his right foot disorder.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a right foot disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, a back disorder is proximately due to or the result of his service-connected right foot disorder. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  Resolving all reasonable doubt in favor of the Veteran, a right hip disorder is proximately due to or the result of his service-connected right foot disorder. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  Resolving all reasonable doubt in favor of the Veteran, a right knee disorder is proximately due to or the result of his service-connected right foot disorder. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed that he injured his right foot while serving aboard the U.S.S. Glennon in 1973.  He has stated that a motor fell and landed on his foot and that he was taken to the U.S.S. Yellowstone for treatment for a sprained foot.  The Veteran has also claimed that he later developed a back disorder, right hip disorder, and right knee disorder as a result of his current right foot disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis pertinent to the alleged injury, and the RO has made several unsuccessful attempts to verify the incident.  However, a fellow serviceman submitted a November 2011 statement in which he indicated that he served with the Veteran on the U.S.S. Glennon.  Although he did not witness the motor falling, he stated that he was aware of the accident and witnessed the Veteran being taken to a tender ship for treatment.  

The Veteran was afforded a VA examination by a podiatrist in February 2011, who considered the Veteran's reported history of a right foot injury in service. The examiner diagnosed him with "status post suspected metatarsal fracture toes three, four right foot near Lisfranc's joint." He stated:

In my opinion it is more likely than not that this Veteran had some injury to his right foot that involved the base of the third and fourth metatarsals near Lisfranc's joint.  He also has limitation of motion at the midtarsal joint on the right side only.  It is quite possible that this Veteran had an injury from many years ago that affected this area that was read as a "sprain" many years ago.  Lisfranc injuries are frequently missed.  It is possible that this explains why his foot has been bothering him through the years.

During another VA examination that same month, the examiner opined that                          the Veteran's "right hip disability (osteoarthritis) and right knee disability (chronic strain) and back condition (chronic degenerative changes of discs with lateral straightening of alignment) are at least as likely as not caused by or a result of residuals of right foot injury."  The examiner stated:

Orthopedic and podiatric practice recognize that injury to the forefoot/midfoot establishes kinetic and static forces on articulations of [the] ankle, knee and spine resulting in degenerative change of these joints leading to improper weightbearing with structural modifications.

Thereafter, in July 2012, another VA examiner opined that the Veteran's right hip, right knee, and back problems are at least as likely as not related to his military service.  In so doing, the examiner noted that there was trauma to the right shin and foot in service and soft tissue injury to ligaments, tendons, and synovium, which produced alterations of gait and skeletal biodynamic stress affecting the right hip, right knee and back.

Moreover, in an August 2012 addendum to the February 2011 VA orthopedic examination report, the examiner stated that it was his medical opinion that the Veteran sustained an injury while in service aboard the U.S.S. Glennon.  He also opined that it is at least as likely as not an injury that altered his gait and posture with subsequent effects on knee and spine.

Based on the foregoing, the Board concludes that the Veteran is entitled to service connection for a right foot disorder, back disorder, right hip disorder, and right knee disorder.  Although there is no documention of the injury in the service records, the Veteran and fellow service member are competent to attest to matters of which they have first-hand knowledge. See 38 C.F.R. § 3.159(a)(2).  There is also no reason to doubt the credibility of their statements other than a lack of contemporaneous evidence in service.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, the statements are credible because they are generally consistent throughout the record.  Accordingly, service connection is warranted.

ORDER

Service connection for a right foot disorder (diagnosed as status post metatarsal facture of the third and fourth right toes) is granted.

Service connection for a back disorder (diagnosed as chronic degenerative changes of the discs) is granted.

Service connection for a right hip disorder (diagnosed as osteoarthritis) is granted.

Service connection for a right knee disorder (diagnosed as a chronic knee strain) is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


